In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto. In furtherance of that order, a telephone conference was conducted on January 12, 2010, for resolution of discovery disputes that had arisen between the parties.
Upon consideration of the matters raised by the parties, it is ordered that the deadline for the presentation of evidence pursuant to S.Ct.Prac.R. 10.7 is hereby extended to April 1, 2010.
It is further ordered that the depositions of relators who live in or near Mercer County, Ohio, shall be conducted in Mercer County, Ohio, at a location selected by counsel for the respondents.
It is further ordered that the relators shall answer Interrogatory No. 5, subsection 3, and Interrogatory No. 6 in its entirety, and shall also comply with Request for Production No. 5 as it pertains to Interrogatory Nos. 5 and 6.
Cupp, J., not participating.